

116 HR 6266 IH: To require the Secretary of Transportation to require operators of cruise vessels or cruise lines to reimburse passengers for cancellation due to COVID-19, and for other purposes.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6266IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Thompson of California (for himself, Mr. Garamendi, Mr. Huffman, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to require operators of cruise vessels or cruise lines to reimburse passengers for cancellation due to COVID-19, and for other purposes.1.Reimbursement for cancellation of cruises(a)In generalThe Secretary of Transportation shall issue such regulations as are necessary to ensure that operators of cruise vessels or cruise lines are required to reimburse an individual for the ticket price of a cruise, for which such individual purchased a ticket on or before February 1, 2020, in the event that—(1)such cruise is canceled due to COVID-19; or(2)such individual cancels such cruise due to concern over COVID-19.(b)ApplicabilitySubsection (a) shall apply for the duration of any emergency declared with respect to COVID-19.